DETAILED ACTION
The instant application having Application No. 16/610416 filed on 11/01/2019 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matters
Claims 3, 4, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 7 is also objected since it depends on claim 4.

Examiner Remark
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

In this case claim limitations “a receiving section…, a transmission section…. and a control section….” (claim 1) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “that” coupled with functional language “receives, transmits and controls” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (See figures 16-20 and par. 0123 - par. 0164 of Applicant’s specification).  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WANG et al. (US 2019/0363833 A1).
As per claim 1, WANG discloses “A user terminal, comprising: a receiving section that receives a transport block (TB) comprising one or more code block groups (CBGs);” [(par. 0029), At ST104, the base station 100 transmits DL control signaling (indicating resource assignment information) and DL data of eMBB service to the terminal 200. The DL data includes first data, and in this example, the first data may include one or more CBGs. The DL data may be transmitted by preempting resources within eMBB resources in case of performing the step ST103. In a case that the base station 100 is to transmit also URLLC channels, a control signaling to allocate URLLC's resources may also be included in the transmission. Then URLLC UE can receive URLLC channels (par. 0041), At step ST105, the terminal 200 at the UE node receives the DL control signaling, and the DL data including the first data. Here, an assumption is that DL data on the URLLC and eMBB resources are transmitted to the same UE for a transmission section that transmits a delivery acknowledgment signal in response to the TB and/or the CBGs;” [(par. 0042), At step ST106, the terminal 200 feeds back a HARQ response to the base station 100 per CBG. The step ST106 is about HARQ feedback per CBG. When terminal 200 receives eMBB resources, it will feedback HARQ (including ACK and NACK) bits per CBG.] “and a control section that controls a receiving process and/or a transmission process for the delivery acknowledgment signal based on whether or not communication control based on the CBGs is reported and whether or not communication control based on preemption indication for the TB and/or the CBGs is reported” [(par. 0035), Example 2) Base station is transmitting downlink control signalings respectively indicating resource assignments to the respective second terminals ( URLLC target UEs), and transmitting other control signlings respectively indicating preemption resource situation to the respective first terminals (eMBB target UEs). (par. 0041), At step ST105, the terminal 200 at the UE node receives the DL control signaling, and the DL data including the first data. Here, an assumption is that DL data on the URLLC and eMBB resources are transmitted to the same UE for description simplicity. But the URLLC service and eMBB service can be transmitted to different UEs within this proposed framework. (par. 0042), At step ST106, the terminal 200 feeds back a HARQ response to the base station 100 per CBG. The step ST106 is about HARQ feedback per CBG. When terminal 200 receives eMBB resources, it will feedback HARQ (including ACK and NACK) bits per CBG.]

As per clam 2, WANG discloses “The user terminal according to claim 1,” as [see rejection of claim 1.] “wherein, when the CBG-based Communication control is reported, the control section transmits delivery acknowledgement signals per CBG, as feedback, by using different UL channels and/or resources” [(par. 0035), Example 2) Base station is transmitting downlink control signalings respectively indicating resource assignments to the respective second terminals ( URLLC target UEs), and transmitting other control signlings respectively indicating preemption resource situation to the respective first terminals (eMBB target UEs). (par. 0041), At step ST105, the terminal 200 at the UE node receives the DL control signaling, and the DL data including the first data. Here, an assumption is that DL data on the URLLC and eMBB resources are transmitted to the same UE for description simplicity. But the URLLC service and eMBB service can be transmitted to different UEs within this proposed framework. (par. 0042), At step ST106, the terminal 200 feeds back a HARQ response to the base station 100 per CBG. The step ST106 is about HARQ feedback per CBG. When terminal 200 receives eMBB resources, it will feedback HARQ (including ACK and NACK) bits per CBG.]

As per claim 6, as [see rejection of claim 1.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL:
NTT DOCOMO, INC., “On dynamic multiplexing of eMBB and URLLC for downlink”, R1-1702817, 02/13-17/2017. (From Applicant’s IDS)

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463